This is the second appeal growing out of this litigation. Judgment in favor of appellant, which resulted from the first trial, was reversed by our Supreme Court. See Coleman v. Night Commander Lighting Co., 218 Ala. 196, 118 So. 377. Upon the next trial, giving rise to the present appeal, appellee, who was the defendant, had judgment over against appellant (plaintiff) on his pleas of recoupment.
With the above-cited decision and opinion of the Supreme Court as our basis (Code 1923, § 7318), we shall undertake to treat only those rulings duly assigned and argued here as constituting prejudicial error. Fields v. First Nat. Bank of Haleyville, 216 Ala. 381, 113 So. 298.
There was no prejudicial error in sustaining appellee's demurrers to appellant's replications 2, A, and B, to appellee's pleas 5 and 6. Brenard Mfg. Co. v. Jacobs  Padgett,202 Ala. 7, 79 So. 305.
Neither was there prejudicial error in refusing to give to the jury appellant's written requested charges 1, 2, 4, or 5. Authorities supra. Nor in overruling its motion for a new trial. Id.
What we have said above disposes of all those assignments of error properly brought to our attention. We confess the abortiveness of our opinion; but have given careful consideration to all the questions decided. The very confused condition of the record sent up has rendered it next to impossible — without being, as we thought, unduly critical in our comments — to enter into any extended discussion of the questions upon which our decision was desired.
Suffice to say that there has been pointed out to us no ruling infected — as must likewise, under the rules, be pointed out to us — with prejudicial error. And the judgment appealed from is affirmed.
Affirmed.